—Order of *355disposition, Family Court, New York County (George Jurow, J.), entered May 4, 1992, which, after a fact-finding hearing, found that respondent had committed acts which if committed by an adult, would constitute the crimes of attempted assault in the first degree, assault in the second and third degrees, menacing, and criminal possession of a weapon in the fourth degree, and placed respondent, upon his consent, in the custody of the New York State Division for Youth, Title II for a period of up to eighteen months, requiring that a minimum of six months be served in a twenty-four hour residential facility, unanimously affirmed, without costs.
We find the evidence sufficient to support the findings because of respondent’s accessorial conduct in the attack upon the victim. Not only was respondent well aware of the attack upon the victim by the others, respondent joined in the attack with the similar intent to inflict serious harm upon the victim. In fact, the evidence indicates that respondent threw "dangerous objects” at the victim (see, People v McClary, 138 AD2d 413). There is no reason to question the trial court’s credibility determinations in light of the fact that the trial court was in the most advantageous position to judge the witnesses’ credibility (see, People v Bleakley, 69 NY2d 490, 495). Concur— Murphy, P. J., Milonas, Wallach and Kassal, JJ.